Case 1:19-cv-10863-AT Document 16 Filed 06/05/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT eee
SOUTHERN DISTRICT OF NEW YORK Se eee lee
LINDA MONTANINO, DOCe. —_—
DATE FILED: _6/5/2020
Plaintiff,

-against- 19 Civ. 10863 (AT)
METRO-NORTH COMMUTER RAILROAD ORDER
COMPANY,

Defendant.

 

 

ANALISA TORRES, District Judge:

The case management conference scheduled for June 15, 2020, at 1:00 p.m., is
RESCHEDULED to June 15, 2020, at 11:20 a.m. The conference shall proceed telephonically. The
parties are directed to each call either (888) 398-2342 or (215) 861-0674, and enter access code
5598827.

SO ORDERED.

Dated: June 5, 2020
New York, New York

7a

ANALISA TORRES
United States District Judge

 
